Motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed Supreme Court’s order granting plaintiffs motion to discontinue the first foreclosure action, dismissed upon the ground that .it does not lie (see, Hull-Hazard, Inc. v Roberts, 73 NY2d 867); motion, insofar as it *1014seeks leave to appeal from that part of the Appellate Division order that dismissed the appeal from that portion of Supreme Court’s order denying defendant’s motions to vacate the judgment of foreclosure and sale and for poor person relief, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.